Citation Nr: 0939994	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  03-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disorder (to include residuals of pneumonia, pneumonitis, 
obstructive emphysema and chronic obstructive pulmonary 
disease (COPD)), to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the Veteran's claim of entitlement to service connection for 
a respiratory disorder and denied entitlement to service 
connection for PTSD.  The Veteran submitted a notice of 
disagreement (NOD) with these denials in June 2002 and 
subsequently perfected his appeal in August 2003.

The Veteran was scheduled for a Board Central Office hearing 
in January 2004, to which he failed to report.  No good cause 
for the Veteran's failure to report has been provided and the 
Veteran has not requested that his hearing be rescheduled.  
His hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

These claims came before the Board in June 2004.  At that 
time, the Board reopened the Veteran's claim of entitlement 
to service connection for a respiratory disorder and remanded 
both claims for additional evidentiary development.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A subsequent rating decision dated in April 
2009, granted the Veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  The Veteran's claim of entitlement to service 
connection for a respiratory disorder is again before the 
Board for adjudication.

The Board notes that the Veteran submitted additional 
evidence after the issuance of the July 2009 Supplemental 
Statement of the Case.  However, the document was a statement 
by the Veteran, essentially reiterating his arguments as to 
his theories of entitlement to service connection for a 
respiratory disorder and duplicative of evidence already of 
record.  Thus, this matter need not be remanded for 
additional consideration by the RO.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  VA concedes that the Veteran was exposed to herbicides 
during his service in the Republic of Vietnam (Vietnam).

2.  The preponderance of the evidence is against a finding 
that the Veteran currently suffers from a respiratory 
disorder that is the result of a disease or injury in 
service, to include herbicide exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service, nor may such be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2001 fully satisfied the duty to notify 
provisions noted above.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
Notice letters dated in June 2006 and April 2009 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although these latter notification letters 
postdated the initial adjudication, no prejudice resulted 
since the claim was subsequently readjudicated.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.

The record indicates that the Veteran underwent a general VA 
examination in June 2003 and a VA respiratory examination in 
June 2009.  The results from those examinations have been 
included in the claims file for review.  The examinations 
involved review of the claims file, thorough examinations of 
the Veteran, and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claim.  Accordingly, the Board will proceed to an 
adjudication of the claim.



II.  The Merits of the Claim

The Veteran contends that he current suffers from a 
respiratory disorder (to include residuals of pneumonia, 
pneumonitis, obstructive emphysema and COPD), to include as 
secondary to herbicide exposure.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(6)(iii) (2009).

In this regard, it is noted that if a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2009)

At the outset, the Board notes that the respiratory 
conditions claimed by the Veteran [pneumonia, pneumonitis, 
obstructive emphysema and COPD] are not among the presumptive 
conditions for herbicide exposure under 38 C.F.R. § 3.309(e) 
(2009).  The Board also notes that the Veteran had previously 
advanced a claim of entitlement to service connection for 
squamous cell carcinoma of the tongue and neck (claimed as 
cancer), that was denied by a May 2003 rating decision.  In 
his present claim, the Veteran does not contend that his 
alleged respiratory disorder includes cancer.  As the Veteran 
is not entitled to the presumption set forth in 38 C.F.R. 
§ 3.309(e), the Board will proceed with its analysis for 
direct service connection.  See Combee, supra.

In May 2002, the Veteran was diagnosed with pulmonary changes 
indicative of obstructive emphysema with increased 
bronchovascular markings.  See Private Treatment Record; 
M.S.V., M.D.; May 16, 2002.  In June 2003, the Veteran was 
diagnosed with COPD.  See VA General Examination Report; June 
12, 2003.  Arguably, the Veteran has current diagnoses of 
respiratory disorders, thus satisfying element (1) under 
Hickson.  See Hickson, supra.

Review of the Veteran's service treatment records (STRs) 
indicate that upon enlistment, his lungs and chest were 
considered normal and he specifically denied suffering from 
asthma, shortness of breath, pain or pressure in the chest 
and chronic cough.  See Standard Forms (SF) 88 & 89; Service 
Enlistment Examination Reports; February 25, 1969.  Shortly 
thereafter, the Veteran was admitted to the hospital at Fort 
Campbell for treatment of pneumonia.  See STRs; Discharge 
Summary; February 25, 1969 - March 24, 1969.  In May 1969, 
the Veteran was seen at Fort Sill with complaints of left 
arterial chest pain for the prior four weeks.  It was noted 
that he had suffered from right lower lobe pneumonia in 
February 1969.  X-rays revealed a calcified granuloma in the 
left upper lobe, though upon physical examination, the 
Veteran's lungs were clear to auscultation.  See STRs; May 
13, 1969 & May 24, 1969.  In August 1969, the Veteran was 
seen again at Fort Sill with complaints of a cough for the 
prior three weeks.  He denied experiencing chest pain, 
shortness of breath, fever, chills and night sweats.  He was 
diagnosed with possible bronchitis.  Upon discharge from 
service, the Veteran's lungs and chest were considered normal 
and the Veteran himself denied experiencing asthma, shortness 
of breath, pain or pressure in the chest and chronic cough.  
See SF 88 & 89; Service Discharge Examination Reports; 
February 16, 1971.  Accordingly, the Board finds that Hickson 
element (2), in-service disease or injury, has been 
satisfied.  See Hickson, supra.

Following his discharge from service, the Veteran was seen at 
the VA Medical Center (VAMC) in March 1975, with complaints 
of pain in the left lung.  He appeared congested and 
complained of a cough for the previous two months.  Chest x-
rays revealed a small density in the left upper lobe that was 
calcified.  The examiner noted that this was probably an old 
irritation causing chronic bronchitis.  See VAMC treatment 
record, March 3, 1975.  An October 1975 chest x-ray report 
found no acute pulmonary disease and the Veteran's chest x-
rays were unchanged from the March 1975 x-ray report.  The 
Veteran was diagnosed with bronchitis, probably viral.  In 
October 1975, a rating decision denied the Veteran's claim of 
entitlement to service connection for a lung condition, 
stating that the Veteran's in-service pneumonia was 
considered acute and transitory with no known residuals.  The 
granuloma discovered within three months of the Veteran 
entering service was considered to exist prior to the 
Veteran's entry into service.  This was not considered 
disabling, nor was it the cause of a respiratory problem.  
See Rating Decision; October 22, 1975.

A July 1980 chest x-ray report indicated lung fields with no 
evidence of acute pulmonary consolidation or mass.  There was 
no pulmonary edema or pleural effusion though there were a 
few calcified granulomas in both lung fields.  See VAMC 
treatment record, July 28, 1980.  An August 1980 rating 
decision denied the Veteran's claim of entitlement to service 
connection for a lung condition secondary to Agent Orange 
exposure.  The rating decision indicated that the Veteran's 
employment history included being employed by Eastman Kodak, 
where he had some exposure to chemicals.  While VA conceded 
exposure to Agent Orange due to the Veteran's service in 
Vietnam, the July 1980 x-ray report was normal.  Accordingly, 
the Veteran's claim was denied.  See Rating Decision; August 
22, 1980.  

The record is completely negative for any treatment for a 
respiratory disorder between 1980 and 1997.  In April 1997, 
the Veteran was seen at the VAMC with complaints of fever, 
congestion and cough.  His left upper lobe was questionable 
for an infiltrate versus a mass.  He was diagnosed with 
pneumonia.  See VAMC treatment record; April 21, 1997.  In 
February 1998, the Veteran was seen with complaints of chest 
pain and shortness of breath with exertion for the previous 
several weeks.  Upon testing however, his electrocardiogram 
(EKG) was normal.  See VAMC treatment note; February 2, 1998.  
Thereafter, he was provided a stress test.  During the stress 
test, the Veteran did not complain of any symptoms of chest 
pain or shortness of breath.  None of the EKG changes were 
suggestive of ischemia and no arrhythmias were noted.  See 
VAMC treatment note; February 17, 1998.  The record is again 
negative for any respiratory treatment between February 1998 
and February 2001.

In February 2001, the Veteran reported shortness of breath 
when he experienced chest pain.  He was provided a stress 
test, which demonstrated abnormal EKG findings.  See VAMC 
treatment notes; February 25, 2001 & February 28, 2001.  The 
Veteran's claim of entitlement to service connection for a 
lung disorder secondary to Agent Orange exposure was again 
denied in September 2001, due to lack of new and material 
evidence.  See Rating Decision; September 12, 2001.  

In April 2002, the Veteran was seen with complaints of 
shortness of breath for the previous two years.  Examination 
of his lungs revealed no wheezing or rales, though it was 
noted that the Veteran was a heavy smoker for 35 years.  In 
May 2002, a chest x-ray report indicated no cardiomegaly or 
pleural effusion, but pulmonary changes were indicative of 
obstructive emphysema with increased bronchovascular markings 
but no acute infiltrates on either lung were noted.  See 
Private Treatment Records; M.S.V., M.D. of R.H.S.C.; May 16, 
2002.  In December 2002, a statement from W.H., M.D. noted 
that the Veteran had been treated since December 2000 for 
COPD with possible coronary artery disease.  See Statement; 
W.H., M.D. of R.H.S.C.; December 12, 2002.  A January 2003 
chest x-ray however, noted a few small granulomas in both 
lungs but no acute cardiopulmonary disease and pleural 
effusion were evident.  The impression was no active disease.  
See VAMC treatment record; January 16, 2003.

In July 2005, a chest x-ray report noted bilateral apical 
pleural thickening (more on the right) with interstitial 
fibrotic changes in the right apex.  The examiner noted there 
were no obvious discrete pulmonary nodular lesions.  See VAMC 
treatment note; July 19, 2005.  An August 2005 VAMC 
respiratory therapy note indicated an overall assessment 
score of zero on a scale of zero to 28 (zero was noted as 
optimal).  His respiratory pattern was zero and respiratory 
rate was eight to 20.  His cough was noted to be zero, as 
strong and non-productive.  Respiratory history was three, as 
significant for pulmonary disease and chest x-rays were clear 
(noted at zero).  The Veteran's overall total assigned value 
was three out of 28.  See VAMC treatment note; August 2, 
2005.
Turning to crucial Hickson element (3), medical nexus, the 
Board notes that the Veteran has received treatment for 
pneumonia, pulmonary emphysema, bronchitis and COPD since his 
discharge from service, as enumerated above.  

The only evidence in support of the Veteran's claim consist 
of his lay statements alleging that he currently suffers from 
a respiratory disability due to Agent Orange exposure.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his respiratory symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

With respect to the Veteran's contentions that he experienced 
respiratory difficulties since service, the Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the Veteran's 
lay statements in the present case are outweighed by the 
conflicting post-service treatment records and the negative 
VA medical opinions cited below.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As noted above, the Veteran has not 
submitted any medical evidence in support of his claim.  The 
Veteran was afforded a general VA examination in June 2003.  
At that time, the Veteran did not complain of any cough or 
sputum production.  He denied chest pain, shortness of breath 
and dyspnea with exertion, though he did complain of a dry, 
hacking cough.  The Veteran was noted to have COPD secondary 
to tobacco use over a period of many years that was 
controlled by oral inhalers.  Recent chest x-rays did not 
show any evidence of mass lesions.  He was diagnosed with 
Stage IV squamous cell carcinoma of the base of the tongue; 
status post right modified neck dissection without evidence 
of metastases; and COPD, most likely secondary to long-term 
tobacco abuse.  See VA General Medical Examination; June 12, 
2003.

The Veteran was afforded a VA respiratory examination in June 
2009.  The Veteran's history of COPD and tobacco abuse was 
noted.  Following his 2003 surgery to remove a squamous cell 
carcinoma of the tongue, the Veteran began smoking again, at 
approximately one pack of cigarettes per day.  Pulmonary 
function testing (PFT) was performed in conjunction with the 
VA examination.  The VA examiner noted that while the Veteran 
had previously been informed that he suffered from COPD [see 
private treatment records; R.H.S.C., generally], the PFT 
performed in June 2009 was completely normal and did not show 
any obstruction or restrictive lung disease.  He had good 
diffusion capacity and good oxygen exchange.  The x-ray 
report also indicated no acute cardiopulmonary abnormalities.  
Overall, the VA examiner concluded that the Veteran did not 
suffer from COPD.  See VA Respiratory Examination Report; 
June 15, 2009.

While it is clear that the Veteran suffered from possible 
bronchitis and pneumonia in 1969, during his time in service, 
and again in 1979 and 1997 (respectively), there is no 
medical evidence of record to establish that the later 
diagnoses of bronchitis and pneumonia were related to 
service.  In fact, the June 2009 VA examination did not 
diagnose the Veteran with any respiratory disability at all.  
Further, though the Veteran received possible diagnoses of 
pulmonary emphysema and COPD, there is no evidence the 
Veteran was treated for these disabilities while in service, 
nor were they diagnosed on the June 2009 VA examination.  
Accordingly, the Board finds that the Veteran does not suffer 
from a current respiratory disorder that is the result of a 
disease or injury in service.  The Veteran's claim fails on 
elements (1) and (3) of Hickson.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

ORDER

Entitlement to service connection for a respiratory disorder 
(to include residuals of pneumonia, pneumonitis, obstructive 
emphysema and COPD), to include as secondary to herbicide 
exposure, is denied.


REMAND

As indicated above, an April 2009 rating decision granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  In the August 2009 Informal 
Hearing Presentation, the Veteran's representative argued 
that the Veteran was entitled to a higher disability 
evaluation for his PTSD.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

The AMC should issue a Statement of the 
Case with regard to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
PTSD.  The Board will further consider 
this issue only if a sufficient 
Substantive Appeal is received in 
response to the Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


